*844NO. 8389-8419.
JOHN D. NIX, JR. VS ALEXANDER MADISON.
STATS OF LOUISIANA COURT OF APPEAL PARISH OF ORLEANS.



OH APPLICATIOH POR EBHSARIHS.
P3R CURIA!!:
Plaintiff complains of eur judgment gene rallyXas to which we can only refer to our former opinion. He complains specially that in the last clause of that opinien we have denied his mortgage and vendor’s lien rights against the property itself, and reserved him only a personal <3^Uvn/ against Petrie & C*, the owners of the property.
However we may have expressed ourselves, we intended no such result, as shown hy our decree; which is strictly in accord with a decree handed down this day in the matter entitled Schiltoffsky vs Marmillon, (No. 8134 of our docket), plaintiffs mortgage and vendor's lien rights are fully presefved.
We did not decide in our decree of Pehruary 21st 1921 (Hix vs Petrie, Ho 7900) that Petrie's privilege was superior to that of Mix, or vice versa; on the contrary we said; "it is immaterial in this case whether plaintiffs» claim was superior or not to the defoudant’s on the *845property seized". So that that question is left quite open.
December 12th, 1921.
We regret that we oannot make ourselY83 olearer about a matter which to us seems quite clear. Again we refer to the Schilieffsky case, supra.
Rehearing Refused.
Hew Orleans la,